
	
		I
		111th CONGRESS
		2d Session
		H. R. 6554
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Property and Administrative Services
		  Act of 1949 and title 10, United States Code, to extend the number of years
		  that multiyear contracts may be entered into for the purchase of advanced
		  biofuel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Fuel for Enhancing National
			 Security Act of 2010.
		2.Multiyear
			 contracts for advanced biofuel
			(a)Civilian agency
			 contractsSubsection (d) of
			 section 304B of the Federal Property and Administrative Services Act of 1949
			 (41 U.S.C. 254c) is amended to read as follows:
				
					(d)DefinitionsFor the purposes of this section:
						(1)(A)Except as provided in subparagraph (B), the
				term multiyear contract means a contract for the purchase of
				property or services for more than one, but not more than five, program years.
							(B)In the case of a contract for the
				purchase of advanced biofuel, the term multiyear contract means a
				contract for the purchase of such fuel for a period of up to 15 program
				years.
							(C)Such a contract may provide that
				performance under the contract during the second and subsequent years of the
				contract is contingent upon the appropriation of funds and (if it does so
				provide) may provide for a cancellation payment to be made to the contractor if
				such appropriations are not made.
							(2)The term
				advanced biofuel has the meaning given such term in section
				211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)).
						.
			(b)Defense
			 contractsSubsection (k) of section 2306b of title 10, United
			 States Code, is amended to read as follows:
				
					(k)DefinitionsFor the purposes of this section:
						(1)(A)Except as provided in subparagraph (B), the
				term multiyear contract means a contract for the purchase of
				property or services for more than one, but not more than five, program years.
							(B)In the case of a contract for the
				purchase of advanced biofuel, the term multiyear contract means a
				contract for the purchase of such fuel for a period of up to 15 program
				years.
							(C)Such a contract may provide that
				performance under the contract during the second and subsequent years of the
				contract is contingent upon the appropriation of funds and (if it does so
				provide) may provide for a cancellation payment to be made to the contractor if
				such appropriations are not made.
							(2)The term
				advanced biofuel has the meaning given such term in section
				211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into on or after the date occurring 180 days after the date of the
			 enactment of this Act.
			
